Title: Poor Richard, 1738
From: Franklin, Benjamin
To: 




Preface by Mistress Saunders
Dear Readers,
My good Man set out last Week for Potowmack, to visit an old Stargazer of his Acquaintance, and see about a little Place for us to settle and end our Days on. He left the Copy of his Almanack seal’d up, and bid me send it to the Press. I suspected something, and therefore as soon as he was gone, I open’d it, to see if he had not been flinging some of his old Skitts at me. Just as I thought, so it was. And truly, (for want of somewhat else to say, I suppose) he had put into his Preface, that his Wife Bridget—was this, and that, and t’other.—What a peasecods! cannot I have a little Fault or two, but all the Country must see it in print! They have already been told, at one time that I am proud, another time that I am loud, and that I have got a new Petticoat, and abundance of such kind of stuff; and now, forsooth! all the World must know, that Poor Dick’s Wife has lately taken a fancy to drink a little Tea now and then. A mighty matter, truly, to make a Song of! ’Tis true, I had a little Tea of a Present from the Printer last Year; and what, must a body throw it away? In short, I thought the Preface was not worth a printing, and so I fairly scratch’d it all out, and I believe you’ll like our Almanack never the worse for it.
Upon looking over the Months, I see he has put in abundance of foul Weather this Year; and therefore I have scatter’d here and there, where I could find room, some fair, pleasant, sunshiny, &c. for the Good-Women to dry their Clothes in. If it does not come to pass according to my Desire, I have shown my Good-will, however; and I hope they’ll take it in good part.
I had a Design to make some other Corrections; and particularly to change some of the Verses that I don’t very well like; but I have just now unluckily broke my Spectacles; which obliges me to give it you as it is, and conclude Your loving Friend,
Bridget Saunders



Lo as a Giant strong, the lusty Sun
Multiply’d Rounds in one great Round doth run.
Twofold his Course, yet constant his Career
Changing the Day and finishing the Year.
Again when his descending Orb retires
And Earth perceives the Absence of his Fires
The Moon affords us her alternate Ray,
And with kind Beams distributes fainter Day.


XI Mon. January hath xxxi days.
  
Dick’s Wife was sick, and pos’d the Doctor’s Skill,
Who differ’d how to cure th’inveterate Ill.
Purging the one prescrib’d. No, quoth another,
That will do neither Good nor Harm, my Brother.
Bleeding’s the only Way; ’twas quick reply’d,
That’s certain Death;—But e’en let Dick decide.
Ise no great Skill, quo’ Richard, by the Rood;
But I think Bleeding’s like to do most good.

There are three faithful friends, an old wife, an old dog, and ready money.
Great talkers should be cropt, for they’ve no need of ears.
  If you’d have your shoes last, put no nails in ’em.
  Who has deceiv’d thee so oft as thy self?
XII Mon. February hath xxviii days.
  
In Christendom we all are Christians now,
And thus I answer, if you ask me how;
Where with Christ’s Rule our Lives will not comply,
We bend it like a Rule of Lead, say I;
Making it thus comply with what we be,
And only thus our Lives with th’ Rule agree.
But from our Fathers we’ve the Name (perchance)
Ay, so our King is call’d the King of France.

  Is there any thing Men take more pains about than to render themselves unhappy?
  Nothing brings more pain than too much pleasure; nothing more bondage than too much liberty, (or libertinism.)
  Read much, but not many Books.
I Mon. March hath xxxi days.
Jack’s Wife was born in Wiltshire, brought up in Cumberland, led much of her Life in Bedfordshire, sent her Husband into Huntingdonshire in order to bring him into Buckinghamshire: But he took Courage in Hartfordshire, and carry’d her into Staffordshire, or else he might have liv’d and dy’d in Shrewsbury.
  He that would have a short Lent, let him borrow Money to be repaid at Easter.
  Write with the learned, pronounce with the vulgar.
  Fly Pleasures, and they’ll follow you.
  Squirrel-like she covers her back with her tail.
  II Mon. April hath xxx days.
The old Gentry.

That all from Adam first begun,
Sure none but Whiston doubts,
And that his Son, and his Son’s Son
Were Plowmen, Clowns and Louts;
Here lies the only Difference now,
Some shot off late, some soon;
Your Sires i’ th’ Morning left the Plow,
And ours i’ th’ Afternoon.

  Caesar did not merit the triumphal Car, more than he that conquers himself.
  Hast thou virtue? acquire also the graces and beauties of virtue.
  Buy what thou has no need of; and e’er long thou shalt sell thy necessaries.
  If thou has wit and learning, add to it Wisdom and Modesty.
III Mon. May hath xxxi days.
A frugal Thought.
In an Acre of Land are 43560 square feet, In 100 Acres are 4356000 square feet; Twenty Pounds will buy 100 Acres of the Proprietor. In £20 are 4800 pence; by which divide the Number of Feet in 100 Acres; and you will find that one penny will buy 907 square Feet; or a Lot of 30 Feet square.—Save your Pence.
  You may be more happy than Princes, if you will be more virtuous.
  
If you wou’d not be forgotten
As soon as you are dead and rotten,
Either write things worth reading,
Or do things worth the writing.

  Sell not virtue to purchase wealth, nor Liberty to purchase power.
IV Mon. June hath xxx days.
  
Epitaph on a talkative old Maid.
Beneath this silent Stone is laid,
A noisy antiquated Maid,
Who from her Cradle talk’d ’till Death,
And ne’er before was out of Breath.
Whither she’s gone we cannot tell;
For, if she talks not, she’s in Hell:
If she’s in Heaven, she’s there unblest,
Because she hates a Place of Rest.

  God bless the King, and grant him long to Reign.
  Let thy vices die before thee.
  Keep your eyes wide open before marriage, half shut afterwards.
  The ancients tell us what is best; but we must learn of the moderns what is fittest.
V Mon. July hath xxxi days.
  
One Month a Lawyer, thou the next wilt be
A grave Physician, and the third a Priest:
Chuse quickly one Profession of the three,

Marry’d to her thou yet may’st court the rest.
Resolve at once; deliberate no more;
Leap in, and stand not shiv’ring on the Shore.
On any one amiss thou can’st not fall:
Thou’lt end in nothing, if thou grasps at all.

  Since I cannot govern my own tongue, tho’ within my own teeth, how can I hope to govern the tongues of others?
  ’Tis less discredit to abridge petty charges, than to stoop to petty Gettings.
  Since thou art not sure of a minute, throw not away an hour.
VI Mon. August hath xxxi days.
  
While faster than his costive Brain indites
Philo’s quick Hand in flowing Nonsence writes,
His Case appears to me like honest Teague’s,
When he was run away with by his Legs.
Phaebus, give Philo o’er himself Command;
Quicken his Senses, or restrain his Hand;
Let him be kept from Paper, Pen and Ink;
So may he cease to write, and learn to think.

  If you do what you should not, you must hear what you would not.
  Defer not thy well doing; be not like St. George, who is always a horseback, and never rides on.
  Wish not so much to live long as to live well.
VII Mon. September hath xxx days.

These Lines may be read backward or forward.

Joy, Mirth, Triumph, I do defie;
Destroy me Death, fain would I die:

Forlorn am I, Love is exil’d,
Scorn smiles thereat; Hope is beguil’d;
Men banish’d bliss, in Woe must dwell,
Then Joy, Mirth, Triumph all farewell.

  As we must account for every idle word, so we must for every idle silence.
  I have never seen the Philosopher’s Stone that turns lead into Gold; but I have known the pursuit of it turn a Man’s Gold into Lead.
  Never intreat a servant to dwell with thee.
VIII Mon. October hath xxxi days.
  A Doubtful Meaning:

The Female kind is counted ill:
And is indeed; The contrary;
No Man can find: That hurt they will:
But every where: Shew Charity;
To no Body: Malicious still;
In word or Deed: Believe you me.

  Time is an herb that cures all Diseases.
  Reading makes a full Man, Meditation a profound Man, discourse a clear Man.
  If any man flatters me, I’ll flatter him again; tho’ he were my best Friend.
IX Mon. November hath xxx days.
  
A Monster in a Course of Vice grown old,
Leaves to his gaping Heir his ill-gain’d Gold;
The Preacher fee’d, strait are his Virtues shown;
And render’d lasting by the sculptur’d Stone.
If on the Stone or Sermon we rely,
Pity a Worth, like his, should ever die!
If Credit to his real Life we give,
Pity a Wretch like him, should ever live.


  Wish a miser long life, and you wish him no good.
  None but the well bred man knows how to confess a fault, or acknowledge himself in an error.
  Drive thy business; let not that drive thee.
  There is much difference between imitating a good man, and counterfeiting him.
X Mon. December hath xxxi days.
  
The Wiseman says, It is a Wiseman’s Part
To keep his Tongue close Prisoner in his Heart.
If he then be a Fool whose Thought denies
There is a God, how desp’rately unwise,
How much more Fool is he whose Language shall
Proclaim in publick, There’s no God at all:
What then are they, nay Fools in what degree
Whose Actions shall maintain ’t? Such Fools are we.

  Wink at small faults; remember thou hast great ones.
  Eat to please thyself, but dress to please others.
  Search others for their virtues, thy self for thy vices.
  Never spare the Parson’s wine, nor Baker’s Pudding.
  
Each year one vicious habit rooted out,
In time might make the worst Man good throughout.



Of the Eclipses 1738.
There will be two, and both of the Sun. The First on Feb. 7 at 1 afternoon, hardly visible here, but a great Eclipse in Brasil, Peru, Paragua and other southern Countries in America. And to the Astrologers of those Parts we leave it, to harangue on its terrible Effects.
The other on August 4. A.M. beginning at 4 h 20 m. Middle at 5 h 29 m. End at 6 h. 38 m. Digits Eclipsed 5 and three quarters on the north or upper Side. They that would see Phaebus with his Night-cap on this Morning, should be out of Bed before him to watch his Rising; and perhaps after all may be disappointed, by his intercepting Window-Curtains.
You will excuse me, dear Readers, that I afford you no Eclipses of the Moon this Year. The Truth is, I do not find they do you any Good. When there is one you are apt in observing it to expose yourselves too much and too long to the Night Air, whereby great Numbers of you catch Cold. Which was the Case last Year, to my very great Concern. However, if you will promise to take more Care of your selves, you shall have a fine one to stare at, the Year after next.

